Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-17-00327-CV

                        IN THE INTEREST OF I.V.G. and I.J.F. Jr., Children

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016EM507068
                              Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 26, 2017

DISMISSED FOR LACK OF JURISDICTION

           On May 17, 2017, appellant filed a notice of appeal stating his intention to appeal the trial

court’s order dated May 11, 2017. On June 21, 2017, the trial court filed a letter with this court

stating the May 11, 2017 hearing was a hearing on temporary orders, and no final order has been

signed. By order dated June 26, 2017, appellant was ordered to show cause in writing by July 10,

2017, why this appeal should not be dismissed for lack of jurisdiction. See In re Barnes, 127

S.W.3d 843, 846 (Tex. App.—San Antonio 2003, orig. proceeding) (noting temporary orders are

not appealable). Appellant did not respond to this court’s order. Because no final, appealable

order has been signed in the underlying cause, this appeal is dismissed for lack of jurisdiction.

                                                     PER CURIAM